                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     SCOTT JOHNSON,                                       Case No. 18-cv-06536-SK
                                   8                     Plaintiff,
                                                                                              CONDITIONAL DISMISSAL
                                   9              v.

                                  10     JACK J. GIUSTO, et al.,                              Regarding Docket No. 21
                                  11                     Defendants.

                                  12          The parties advised the Court that the parties have settled this matter and expect to file a
Northern District of California
 United States District Court




                                  13   joint stipulation of dismissal with prejudice within sixty days. Therefore, the Court HEREBY
                                  14   ORDERS that this case be dismissed without prejudice; provided, however, that if any party
                                  15   hereto shall certify to this Court, within ninety days, with proof of service of a copy thereon on
                                  16   opposing counsel, that the said settlement has not been completed, the foregoing Order shall stand
                                  17   vacated and this case shall forthwith be restored to the calendar to be set for trial.
                                  18          If no party notifies the Court of the need to place the matter back on calendar within ninety
                                  19   days, the matter shall be deemed dismissed with prejudice.
                                  20          IT IS SO ORDERED.
                                  21   Dated: October 22, 2019
                                  22                                                     ______________________________________
                                                                                         SALLIE KIM
                                  23                                                     United States Magistrate Judge
                                  24

                                  25

                                  26
                                  27

                                  28
